     Case: 1:19-cv-07569 Document #: 49 Filed: 08/28/20 Page 1 of 6 PageID #:337




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

     ASIA HRYNIEWICKI, individually and
                                  )
     on behalf of similarly situated individuals,
                                  )
                                  )
           Plaintiff,             )                       No. 19-cv-07569
                                  )
                           v.     )                       Honorable Robert M. Dow, Jr.
                                  )
     AMAZON WEB SERVICES, INC., a )
     Delaware corporation,        )
                                  )
           Defendant.             )

            PLAINTIFF’S MOTION TO REMAND CLAIM UNDER 740 ILCS 14/15(a)

        Plaintiff Asia Hryniewicki (“Plaintiff”), individually and on behalf of all similarly situated

individuals, and pursuant to 28 U.S.C. § 1447(c), hereby respectfully moves for entry of an Order

remanding her claim brought pursuant to 740 ILCS 14/15(a) to the Circuit Court of Lake County,

Illinois.

I.      INTRODUCTION

        On May 5, 2020, the United States Court of Appeals for the Seventh Circuit issued its

decision in Bryant v. Compass Group USA, Inc., 958 F.3d 617 (7th Cir. 2020) (hereinafter

“Bryant”), resolving an issue that had divided courts in this District for years: whether (and which)

violations of the Illinois Biometric Privacy Act, 745 ILCS 14/15 et seq. (“BIPA”), are injuries

sufficient to confer standing under Article III of the Constitution. Bryant held that the disclosure

obligations created by 740 ILCS 14/15(a) of BIPA (“Section 15(a)”) – which requires private

entities possessing biometrics to establish a publicly-available biometric retention and destruction

schedule – are owed to the public generally, rather to any particular person, and are not part of

BIPA’s “informed consent” regime. Accordingly, the Seventh Circuit held that the plaintiff in

Bryant did not suffer a concrete and particularized injury as a result of the defendant’s violation of



                                                    1
      Case: 1:19-cv-07569 Document #: 49 Filed: 08/28/20 Page 2 of 6 PageID #:338




Section 15(a), and thus lacked Article III standing to pursue that claim in federal court. On June

30, 2020, the Seventh Circuit modified its decision, but maintained its holding that an alleged

violation of Section 15(a)’s public disclosure requirement, standing alone, does not confer Article

III standing. Bryant, 958 F.3d at 626 (as modified).

        In this case, Plaintiff’s Section 15(a) claim alleges that Defendant Amazon Web Services,

Inc. (“Defendant”) failed to comply with Section 15(a)’s publication duty alone—precisely what

the Seventh Circuit in Bryant determined insufficient to confer Article III standing. As a result,

this Court lacks subject matter jurisdiction over Plaintiff’s Section 15(a) claim. Thus, because

Defendant removed this case from state court, and because this Court lacks jurisdiction over

Plaintiff’s Section 15(a) claim, Plaintiff’s Section 15(a) claim must be remanded to the Circuit

Court of Lake County, Illinois as a matter of law.1

II.     PROCEDURAL HISTORY

        Plaintiff initiated this action in the Circuit Court of Lake County, Illinois on October 8,

2019, alleging that Defendant violated two separate BIPA subsections: (1) Section 15(a), which

requires, among other things, that private entities in possession of biometric information make

publicly available a biometric data retention and destruction policy; and (2) 740 ILCS 14/15(b)

(“Section 15(b)”). On November 15, 2019, Defendant removed this action to this Court pursuant

to 28 U.S.C. §§ 1332, 1441, 1446, and 1453.




1
  Because Bryant held that claims brought under 745 ILCS 14/15(b) do satisfy Article III requirements,
Plaintiff does not argue herein that her Section 15(b) claim must also be remanded as a matter of law.
However, because Plaintiff believes that the interests of efficiency and judicial economy may be best served
by the adjudication of all of her claims against Defendant in the same forum, Plaintiff would be amenable
to stipulating to remand this entire action to state court should the Court grant the instant Motion.


                                                     2
       Case: 1:19-cv-07569 Document #: 49 Filed: 08/28/20 Page 3 of 6 PageID #:339




III.     LEGAL STANDARD

         If, in a removed case, a district court finds that it lacks subject matter jurisdiction at any

time, the only remedy is remand to state court. Smith v. Wis. Dep’t of Agric., Trade & Consumer

Prot., 23 F.3d 1134, 1142 (7th Cir. 1994). Article III standing is a threshold element of federal

subject matter jurisdiction. Collier v. SP Plus Corp., 889 F.3d 894, 896 (7th Cir. 2018). Thus, if at

any time Article III standing is lacking over a removed claim, the appropriate disposition is to

remand that claim to the originating state court. See 28 U.S.C. § 1447(c); Collier, 889 F.3d at 897;

Bergquist v. Mann Bracken, LLP, 592 F.3d 816, 819 (7th Cir. 2010).

IV.      UNDER BRYANT, THIS COURT LACKS SUBJECT MATTER JURISDICTION
         OVER PLAINTIFF’S SECTION 15(a) CLAIM, REQUIRING REMAND TO
         STATE COURT.

         Count I of Plaintiff’s Complaint alleges that Defendant violated Section 15(a) by failing

“to develop and make publicly available a biometric data retention and destruction policy.”

(Complaint, Dkt. 1-1, ¶ 37). This is all that the Bryant plaintiff alleged,2 and precisely what the

Seventh Circuit determined insufficient to confer Article III standing:

         Bryant alleged only a claim under the provision of [Section 15(a)] requiring
         development of a “written policy, made available to the public, establishing a
         retention schedule and guidelines for permanently destroying biometric identifiers
         and biometric information,’’ not under the provision requiring compliance with the
         established retention schedule and destruction guidelines . . . This provision is not
         part of the informed-consent regime, and Bryant alleges no particularized harm that
         resulted from Compass's violation of section 15(a) . . . We conclude that Bryant did
         not suffer a concrete and particularized injury as a result of Compass's violation of
         section 15(a).




2
  The Bryant plaintiff alleged that the defendant in that case violated Section 15(a) by “possessing Plaintiff’s
. . . fingerprints and information based on their fingerprints without creating a written policy, made available
to the public, establishing a retention schedule and destruction guidelines for its possession of biometric
identifiers and information.” (See Bryant v. Compass Group, Inc., No. 19-cv-06622, Dkt. 1-1 (N.D. Ill.),
attached hereto as Exhibit A, ¶ 52).


                                                       3
    Case: 1:19-cv-07569 Document #: 49 Filed: 08/28/20 Page 4 of 6 PageID #:340




Bryant, 958 F.3d at 626 (7th Cir. 2020); see also Figueroa v. Kronos Inc., No. 19-cv-1306, 2020

WL 4273995, at *3 (N.D. Ill. July 24, 2020) (Feinerman, J.) (“Bryant straightforwardly holds that

standing cannot rest on a mere violation of the publication duty”). Like the plaintiff in Bryant,

Plaintiff here alleges only a violation of Defendant’s publication duty. As a result, Plaintiff lacks

Article III standing to proceed with her Section 15(a) claim in this Court.

       Plaintiff’s lack of standing to bring her Section 15(a) claim in this Court does not, however,

preclude Plaintiff from proceeding with that claim in the Circuit Court of Lake County, Illinois,

where this case was initially filed. Indeed, the Illinois Supreme Court has held that Illinois courts

are “not required to follow federal law on issues of standing, and ha[ve] expressly rejected federal

principles of standing.” Lebron v. Gottlieb Mem’l Hosp., 930 N.E.2d 895, 917 n.4 (Ill. 2010);

Greer v. Ill Hous. Dev. Auth., 524 N.E.2d 561, 574 (“[T]o the extent that the State law of standing

varies from Federal law, it tends to vary in the direction of greater liberality.”).

       Moreover, Plaintiff’s lack of Article III standing deprives this Court of subject matter

jurisdiction over her Section 15(a) claim, because a “federal court has subject matter jurisdiction

over a claim only if the plaintiff has Article III standing to bring it.” Figueroa, 2020 WL 4273995,

at *2 (citing MAO-MSO Recovery II, LLC v. State Farm Mut. Auto. Ins. Co., 935 F.3d 573, 581

(7th Cir. 2019)). Consequently, Plaintiff’s Section 15(a) claim must be remanded to the Circuit

Court of Lake County, Illinois – the court from which this case was removed – because where a

district court lacks subject matter jurisdiction over a removed claim, the only authorized result is

remand to the originating state court. 28 U.S.C. § 1447(c) (“If at any time before final judgment it

appears that the district court lacks subject matter jurisdiction, the case shall be remanded”);

Collier, 889 F.3d at 897 (7th Cir. 2018) (“[Section] 1447(c) required the district court to remand

this case to state court, because it does not satisfy Article III’s requirements”); Bergquist, 592 F.3d




                                                   4
        Case: 1:19-cv-07569 Document #: 49 Filed: 08/28/20 Page 5 of 6 PageID #:341




at 819 (where some parts of a removed case are within federal jurisdiction and others are not,

partial remand is appropriate).

V.        CONCLUSION

          For the foregoing reasons, Plaintiff Asia Hryniewicki respectfully requests that the Court

enter an Order: (i) remanding Plaintiff’s claim under 740 ILCS 14/15(a) to the Circuit Court of

Lake County, Illinois; and (ii) for such other and further relief the Court deems reasonable and

just.

Dated: August 28, 2020                                 Respectfully submitted,

                                                       ASIA HRYNIEWICKI, individually and on
                                                       behalf of similarly situated individuals

                                               By:     /s/ Timothy P. Kingsbury
                                                       One of Plaintiff’s Attorneys



 Timothy P. Kingsbury
 Andrew T. Heldut
 MCGUIRE LAW, P.C.
 55 W. Wacker Drive, 9th Fl.
 Chicago, IL 60601
 Tel: (312) 893-7002
 tkingsbury@mcgpc.com
 aheldut@mcgpc.com

 Attorneys for Plaintiff and the Putative Class




                                                  5
    Case: 1:19-cv-07569 Document #: 49 Filed: 08/28/20 Page 6 of 6 PageID #:342




                              CERTIFICATE OF SERVICE

       I hereby certify that, on August 28, 2020, I caused the foregoing Plaintiff’s Motion to

Remand Claim Under 740 ILCS 14/15(a) to be electronically filed with the Clerk of the Court

using the CM/ECF system. A copy of said document will be electronically transmitted to all

counsel of record.



                                                  /s/ Timothy P. Kingsbury




                                              6
